Citation Nr: 0723138	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  06-05 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a higher initial evaluation for bursitis of 
the right hip, currently assigned a 10 percent disability 
evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 

INTRODUCTION

The veteran served on active duty from January 1987 to 
September 1994.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  That decision granted service 
connection for bursitis of the right hip and assigned a 10 
percent disability evaluation effective from October 23, 
2001.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  

A hearing was held on April 12, 2007, in Little Rock, 
Arkansas, before Kathleen K. Gallagher, a Veterans Law Judge, 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran is in receipt of the maximum schedular 
evaluation for limitation of extension of the thigh, and he 
has not been shown to have ankylosis of the hip, flexion 
limited to 30 degrees, or limitation of abduction of the 
thigh with motion lost beyond 10 degrees


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for bursitis of the right hip have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5019-5251 
(2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 
2002); 38 C.F.R. § 3.159(b) (2006); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The notice required 
must be provided to the claimant before the initial 
unfavorable decision on a claim for VA benefits, and it must 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2006); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) apply to all five 
elements of the claim:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Thus, upon receipt of an application 
for a service-connection claim, VA must review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In this case, the RO provided the appellant with notice 
regarding the evidence needed to substantiate his claim for 
service connection for bursitis of the right hip in November 
2001 and January 2005, prior to the initial rating decision 
granting that claim in May 2005.  However, the notice sent in 
November 2001 and January 2005 did not specifically inform 
the veteran that a disability rating and an effective date 
for the award of benefits would be assigned if service 
connection is awarded because, in 2005, judicial 
interpretation of the requirements of 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) had not yet made clear 
that notice applied to all five elements of a service 
connection claim.  Nevertheless, for the reasons which 
follow, the Board concludes that VA cured any defect in the 
initial notice on these latter two elements before the case 
was transferred to the Board on appeal, and no prejudice to 
the appellant will result in proceeding with the issuance of 
a final decision.  Prickett v. Nicholson, 20 Vet. App. 370, 
377-78 (2006) (VA cured failure to afford statutory notice to 
claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating claim 
and notifying claimant of such readjudication in the 
statement of the case).

Concerning this, the Board notes that, when VA grants service 
connection for a disability, it assigns a disability rating 
for that disability and an effective date for service 
connection and the initial rating in the rating decision 
granting service connection.  VA then sends the veteran a 
copy of the rating decision with a notification letter 
informing him of its decision and his right to appeal.  In 
this case, VA assigned a 10 percent rating for bursitis of 
the right hip and notified the veteran in the notification 
letter and rating decision what the specific rating criteria 
in the VA Schedule for Rating Disabilities were for rating 
such a disorder and what evidence in the case was relied on 
to assign the specific rating.  See Fenderson, 12 Vet. App. 
at 126.  In addition, VA explained to the veteran that the 
effective date was based on the earliest date of receipt of 
his claim.  

Thereafter, the appellant filed a notice of disagreement 
limiting his appeal to an increased disability rating for 
bursitis of the right hip.  The RO afforded the veteran a VA 
examination in November 2005 readjudicated his claim in a 
December 2005 statement of the case (SOC), providing reasons 
for its decision which included a discussion of the evidence 
on which the decision was based, and again informed the 
veteran of the specific rating criteria in the VA Schedule 
for Rating Disabilities which are used to evaluate bursitis 
of the right hip.  Thus, in this case, the Board concludes 
that any defect in the November 2001 and January 2005 
notification letters with regard to assignment of a 
disability rating and effective date was cured by subsequent 
notice to the veteran and readjudication of his claim in the 
rating decision and SOC.  Prickett, 20 Vet. App. at 377-78.  

Moreover, with respect to the content of the notice, the 
December 2005 statement of the case (SOC) notified the 
veteran of the reasons for the denial of his request for 
increased rating and, in so doing, informed him of the 
evidence that was needed to substantiate his claim.  As 
noted, the SOC provided the veteran with the specific 
schedular criteria used to evaluate his service-connected 
bursitis of the right hip, namely Diagnostic Codes 5019 and 
5251.  

In addition, the RO notified the veteran in the November 2001 
and May 2005 notice letters about the information and 
evidence that VA would seek to provide.  In particular, the 
letters indicated that reasonable efforts would be made to 
help him obtain evidence necessary to support his claim and 
that VA was requesting all records held by Federal agencies, 
including service medical records, military records, and VA 
medical records.  The veteran was also informed that a 
medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
November 2001 and January 2005 letters notified the veteran 
that he must provide enough information about his records so 
that they could be requested from the agency or person that 
has them.  It was also requested that he complete and return 
the enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that he would like VA 
to obtain on his behalf.  In addition, the January 2005 
letter informed the veteran that it was his responsibility to 
ensure that VA receives all requested records that are not in 
the possession of a Federal department or agency.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2006) (harmless error).  In addition to 
being notified in the rating decision and SOC of the rating 
criteria pertaining to bursitis of the right hip and informed 
of how the effective date was determined, the veteran also 
was given ample opportunity to provide additional evidence or 
argument.  The veteran and his representative have not 
disagreed with the assigned effective date, but only with the 
rating percentage assigned.  As noted above, because each of 
the four notice requirements has been fully satisfied in this 
case, any error in not providing a single notice to the 
appellant covering all the requirements is harmless error.  
See Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 
2007); Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 
2007).

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as his VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with his claim.  He was also afforded VA examinations in 
April 2005 and November 2005.  VA has further assisted the 
veteran and his representative throughout the course of this 
appeal by providing them with a SOC, which informed them of 
the laws and regulations relevant to the veteran's claim.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.  Thus, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision in this case as a defect, if 
any, in providing notice and assistance to the veteran was at 
worst harmless error in that it did not affect the essential 
fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103, 115 (2005).   


Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in a claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.

The veteran is currently assigned a 10 percent disability 
evaluation for his bursitis of the right hip pursuant to 
38 C.F.R. § 4.71a, Diagnostic Codes 5019-5251.  The 
hyphenated diagnostic code in this case indicates that 
bursitis under Diagnostic Code 5019 is the service-connected 
disorder and that the limitation of extension of the thigh 
under Diagnostic Code 5251 is a residual condition.  

Diagnostic Code 5019 provides that bursitis will be rated on 
limitation of motion of the affected part as degenerative 
arthritis.  Diagnostic Code 5003 states that the severity of 
degenerative arthritis, established by X-ray findings, is to 
be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
affected which in this case would be Diagnostic Codes 5250 
(ankylosis of the hip), 5251 (limitation of extension of the 
thigh), 5251 (limitation of flexion of the thigh), and 5253 
(impairment of the thigh).   When there is arthritis with at 
least some limitation of motion, but to a degree which would 
be noncompensable under a limitation-of-motion code, a 10 
percent rating will be assigned for each affected major joint 
or group of minor joints.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
warranted if there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups and a 20 
percent evaluation is authorized if there is X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups and there are occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5251, a 10 percent evaluation 
represents the maximum schedular criteria for limitation of 
extension of the thigh.  Consequently, an evaluation in 
excess of 10 percent cannot be granted under Diagnostic Code 
5251.

Nevertheless, the Board has also considered whether an 
increased evaluation would be in order under other relevant 
diagnostic codes.  The assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case." Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, 
the Board has considered the propriety of assigning a higher, 
or separate, rating under another diagnostic code.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

While the Board has considered whether an increased 
evaluation would be in order under other relevant diagnostic 
codes, such as that governing ankylosis of the hip, 
limitation of flexion of the thigh, and impairment of the 
thigh, the Board finds that the criteria for a rating in 
excess of 10 percent for the veteran's bursitis of the right 
hip are simply not met.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5250, 5252, and 5253 (2006).  In this regard, the 
medical evidence of record does not show the veteran to have 
ankylosis, flexion limited to 30 degrees, or limitation of 
abduction of the thigh with motion lost beyond 10 degrees.  
In fact, the April 2005 VA examiner indicted that the veteran 
had 115 degrees of flexion and 45 degrees of abduction.  The 
November 2005 VA examination also found the veteran to have 
flexion to 105 degrees, extension to 10 degrees, external and 
internal rotation to 30 degrees, abduction to 35 degrees, and 
adduction to 20 degrees.  Parenthetically, the Board notes 
that ankylosis is defined as "immobility and consolidation 
of a joint due to disease, injury, surgical procedure."  
Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 
79, 81 (1996) (Ankylosis is "stiffening or fixation of a 
joint as the result of a disease process, with fibrous or 
bony union across the joint", citing Stedman's Medical 
Dictionary 87 (25th ed. 1990)).  Therefore, the Board finds 
that the veteran is not entitled to a higher or separate 
evaluation under Diagnostic Codes 5250, 5252, and 5253.

The Board has also considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's right hip disability 
is not warranted on the basis of functional loss due to pain 
or weakness in this case, as the veteran's symptoms are 
supported by pathology consistent with the assigned 10 
percent disability evaluation, and no higher.  In this 
regard, the Board observes that the veteran has complained of 
pain on numerous occasions.  However, the effect of the pain 
in the veteran's right hip is contemplated in the currently 
assigned 10 disability evaluation under Diagnostic Codes 
5019-5251.  Indeed, the RO specifically contemplated this 
pain and its effect on the veteran's functioning in its 
assignment of the 10 percent disability evaluation in the May 
2005 rating decision.  The veteran's complaints do not, when 
viewed in conjunction with the medical evidence, tend to 
establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an increased 
evaluation.  In fact, the April 2005 VA examiner stated that 
there was no increase in loss of range of motion with 
repetition due to pain, fatigue, or weakness.  The November 
2005 VA examiner also stated that the veteran's range of 
motion was not painful on examination.   Therefore, the Board 
finds that the preponderance of the evidence is against a 
higher initial evaluation for the veteran's bursitis of the 
right hip.  

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1).  In this case, however, there has 
been no showing that the veteran's service-connected bursitis 
of the right hip has caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
right hip disability under the provisions of 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

An initial evaluation in excess of 10 percent for bursitis of 
the right hip is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


